DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 20 October 2020 have been entered and overcome the claim rejections cited in the previous office action.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites a metal board within a plastic tubing in line 3 of the claim; an end cap on each end of the plastic tubing and board spanning lines 3-4 of the claim; securing the board to the end caps as well as sealing the LEDs 100% from moisture spanning lines 4-6 of the claim.  Applicant’s specification does not provide proper antecedent basis for the above features.
The Examiner suggests adding sentences, without adding new matter, to the specification to provide proper antecedent basis for the claimed subject matter.
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 1 is objected to because of the following informalities:  The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
The paragraph above “WHAT IS CLAIMED” should be moved to the end of the Detailed Description of the specification, so that Claim 1 commence on a separate sheet.
Claim 1 recites the limitation "the clear plastic tubing" spanning lines 5 of the claim.  For consistency in claim terminology, the Examiner suggests either adding the term “clear” to each occurrence of a plastic tubing or removing the term “clear” from the recitation.
Claim 1 recites the limitation "a metal board" in line 3 of the claim.  Claim 1 also recites “the board” in other areas of the claim.  For consistency in claim terminology, the Examiner suggests adding the term “metal” for each occurrence of the board
Claim 1 recites the limitation "the caps" in line 5 of the claim.  Claim 1 also recites “end caps” in other areas of the claim.  For consistency in claim terminology, the Examiner suggests adding the term “end” for each occurrence of the caps in the claim.
Claim 1 recites the informal word “thru” in line 10 of the claim.  The formal word “through” should be used instead.
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Janos (US 2009/00027900) neither shows or suggests a method of dissipating heat from LEDs comprising, in addition to other limitations of the claim, providing the LEDs on a metal board within a plastic tubing; providing an end cap on each end of the plastic tubing and board; and securing the board to the caps as well as sealing the LEDs 100% from moisture by using 2-part epoxy between the board and the end caps and the two end caps to the tubing, wherein the heat from the LEDs is dissipated through the two end caps and tubing with the LEDs generating light into the water.
Conclusion
This application is in condition for allowance except for the formal matters discussed earlier. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        14 January 2022